Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21, 23, 27-31, 36, 37, 39 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by James (US 2018/0059624).
With regard to claim 21 James discloses an electronic watch comprising:
a housing (2 figure 1);
a display positioned at least partially within the housing (abstract, 15 figure 1);
a crown (3) coupled to the housing (2) and configured to receive rotational and translational inputs (figure 6), the crown comprising:
a shaft (31) configured to rotate in response to a rotational input (figure 6); and
a contact member coupled to the shaft and configured to travel along a contact surface as the shaft rotates (31; paragraph 53); and
a processor (11, paragraph 22) configured to:
receive an output signal that varies as the contact member travels along the contact surface (paragraph 53);
determine an angular position, a direction of rotation, or a speed of rotation of the shaft using the output signal (figures 3-7; paragraph 30); and
vary a graphic shown on the display in accordance with the determined angular position, direction of rotation, or speed of rotation of the shaft (figures 3-5; paragraph 30).

With regard to claim 23 James discloses the electronic watch of claim 21, wherein: the contact member contacts the contact surface at a contact point that changes as the shaft rotates (paragraph 30); the electronic watch is configured to apply an input voltage to the contact member (paragraph 30 - microswitches); and the output signal corresponds to an output voltage at the contact point that varies as the shaft rotates (switches make and break electrical connections. The disclosure of paragraph 30 necessitates change in output voltage responsive to the operation of the microswitches).

With regard to claim 27 James discloses the electronic watch of claim 21, wherein the processor is further configured to change a volume of an audio output based at least in part on the angular position of the shaft (paragraph 65).

With regard to claim 28 James discloses the electronic watch of claim 21, wherein varying the graphic shown on the display comprises scrolling graphical objects across the display (figures 3-5).

With regard to claim 29 James discloses an electronic watch comprising:
a housing (2 figure 1);
a display (15) positioned at least partially within the housing (2 figure 1) and configured to provide a graphical output (figures 3-5);
a crown comprising (3):
a shaft (31) configured to rotate as the crown receives a rotational input and translate as the crown receives a translational input (figures 6-7); and
a tactile switch configured to depress in response to translation of the shaft (paragraph 53 microswitch);
an electrical contact configured to contact the crown and provide an output signal that varies as the crown rotates (paragraphs 24, 30); and
a processor (11, paragraph 22) positioned within the housing (2) and operably coupled to the electrical contact and the display (figures 5-7), the processor (11) configured to:
determine an angular position, a direction of rotation, or a speed of rotation of the crown using the output signal (figures 3-7; paragraph 30); and
vary the graphical output of the display according to the determined angular position, direction of rotation, or speed of rotation of the crown (figures 3-5; paragraph 30).

With regard to claim 30 James discloses the electronic watch of claim 29, wherein the processor is further configured to vary a haptic output of the electronic watch according to the determined angular position, direction of rotation, or speed of rotation of the crown (paragraph 48).

With regard to claim 31 James discloses the electronic watch of claim 29, wherein the processor is further configured to vary a volume of an audio output of the electronic watch according to the determined angular position, direction of rotation, or speed of rotation of the crown (paragraph 65).

With regard to claim 36 James discloses the a crown for an electronic watch, comprising:
a base defining a contact surface (paragraph 53);
a shaft (31) configured to translate and rotate relative to the contact surface (paragraph 53, figures 6-7); and
a contact member fixed with respect to the shaft (paragraph 30) and configured to move along the contact surface as the shaft rotates (paragraph 30), thereby producing an output signal that varies based on a position of the contact member on the contact surface (paragraph 30); wherein:
a processor (11) of the electronic watch is configured to:
determine at least one of an angular position, a direction of rotation, or a speed of rotation of the shaft based on the output signal (figures 3-7; paragraph 30); and
vary at least one of a graphical output, a haptic output, or an audio output of the electronic watch based on the at least one of the angular position, the direction of rotation, or the speed of rotation of the shaft (figures 3-5; paragraph 30).

With regard to claim 37 James discloses the crown of claim 36, wherein the crown further comprises a tactile switch configured to activate when the shaft translates to detect a translational input (paragraph 53 – microswitch).

With regard to claim 39 James discloses the crown of claim 37, wherein the processor is further configured to vary at least one of the graphical output, the haptic output, or the audio output of the electronic watch in response to the translational input detected by the tactile switch (paragraph 56).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over James (US 2018/0059624) in view of Isikawa (US 6377239).
With regard to claim 22 (depends from claim 21) James does not disclose the claimed: the crown further comprises a dome switch; and the shaft is translatable and has an end configured to depress and activate the dome switch in response to translating.
James teaches a shaft translatable to activate a microswitch – paragraph 53. Isikawa teaches a translation shaft engaging a dome switch – figure 1. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure James’ shaft with a dome switch; and the shaft is translatable and has an end configured to depress and activate the dome switch in response to translating, as taught by Isikawa. The reason for doing so would have been to choose a particular microswitch. James does not provide specifics about the switch and thus the practical application of James design necessitates the selection of a specific microswitch, such as that taught by Isikawa.

With regard to claim 38 (depends from claim 37) James does not disclose the claimed: wherein the tactile switch comprises a dome switch.
James teaches a shaft translatable to activate a microswitch – paragraph 53. Isikawa teaches a translation shaft engaging a dome switch – figure 1. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure James’ shaft with a dome switch; and the shaft is translatable and has an end configured to depress and activate the dome switch in response to translating, as taught by Isikawa. The reason for doing so would have been to choose a particular microswitch. James does not provide specifics about the switch and thus the practical application of James design necessitates the selection of a specific microswitch, such as that taught by Isikawa.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24-26, 32-35, 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10551798. Although the claims at issue are not identical, they are not patentably distinct from each other because they cover essentially the same subject matter.
Claim 24 see claim 1 of 15597145. Claim 1 of ‘145 additionally comprises a wiper and an analog to digital converter compared with the current claim 24. Claim 24 additionally comprises varying a graphic shown on the display. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Claim 1 of 15597145 to varying a graphic shown on a display. The reason for doing so would have been to use the input to effect command and control of an electronic watch as pure the preamble recitation implementation and the clear intent and purpose to form a constructive and useful input in a system.
Claim 25 see claim 1 of 15597145. The limitations “divides a resistance of the resistance member” … “voltage at each contact point of the multiple contact points varies in response to rotation of the shaft” correspond to the limitations of claim 25. While the language is not identical it describes essentially the same scope.
Claim 26 see claim 1 of 15597145. The limitation “set of wipers” and “multiple contact points” corresponds to the limitations of claim 26. While the language is not identical it describes essentially the same scope. 
Claim 32 see claim 1 of 15597145. Claim 1 of ‘145 additionally comprises a wiper and an analog to digital converter compared with the current claim 32. Claim 32 additionally comprises varying a graphic shown on the display. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Claim 1 of 15597145 to varying a graphic shown on a display. The reason for doing so would have been to use the input to effect command and control of an electronic watch as pure the preamble recitation implementation and the clear intent and purpose to form a constructive and useful input in a system.
Claim 33 see claim 1 of 15597145. The limitations “divides a resistance of the resistance member” … “voltage at each contact point of the multiple contact points varies in response to rotation of the shaft” correspond to the limitations of claim 33. While the language is not identical it describes essentially the same scope.
Claim 34 see claim 1 of 15597145. The limitations “divides a resistance of the resistance member” … “voltage at each contact point of the multiple contact points varies in response to rotation of the shaft” correspond to the limitations of claim 34. While the language is not identical it describes essentially the same scope. 
Claim 35 see claim 1 of 15597145. The limitations “set of wipers” and “multiple contact points” correspond to the limitations of claim 35. While the language is not identical it describes essentially the same scope. 
Claim 40 see claim 1 of 15597145. Claim 1 of ‘145 additionally comprises a wiper and an analog to digital converter compared with the current claim 36 (from which 40 depends). Claim 36 (from which 40 depends) additionally comprises varying a graphic shown on the display. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Claim 1 of 15597145 to varying a graphic shown on a display. The reason for doing so would have been to use the input to effect command and control of an electronic watch as pure the preamble recitation implementation and the clear intent and purpose to form a constructive and useful input in a system. With further regard to claim 40 the phrases “divides a resistance of the resistance member” … “voltage at each contact point of the multiple contact points varies in response to rotation of the shaft” inherently require the limitations of claim 40.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





10-22-22
/SEAN KAYES/Primary Examiner, Art Unit 2844